IN THE
                             TENTH COURT OF APPEALS

                                     No. 10-22-00247-CR
                                     No. 10-22-00248-CR
                                     No. 10-22-00249-CR

                    EX PARTE FLORENCIO SANCHEZ RUAN



                           From the 443rd District Court
                               Ellis County, Texas
                  Trial Court Nos. 44774CR, 44775CR, & 44776CR


                              MEMORANDUM OPINION


       Appellant, Florencio Sanchez Ruan, appeals the trial court’s order setting bail that

had the effect of denying his pretrial application for writ of habeas corpus. We dismiss

the appeals as moot.

                                           Background

       Ruan was charged in three indictments with four counts of sexual assault of a child

and one count of aggravated assault with a deadly weapon.1 See TEX. PENAL CODE ANN.


       1  Appellate cause number 10-22-00247-CR corresponds with the one count of aggravated assault
with a deadly weapon. Appellate cause number 10-22-00248-CR corresponds with two counts of sexual
assault of a child. Appellate cause number 10-22-00249-CR corresponds with the remaining two counts of
§§ 22.011(a)(2), 22.02. Bail was set at $75,000 in the sexual-assault-of-a-child cases and

$40,000 in the aggravated-assault-with-a-deadly-weapon case.                        After three years in

custody, Ruan filed an application for writ of habeas corpus seeking release on bond.

After a hearing, the trial court reduced bail to $10,000 in the sexual-assault-of-a-child

cases and $5,000 in the aggravated-assault-with-a-deadly-weapon case and ordered

additional bond conditions, including the use of a GPS ankle monitor. Ruan filed his

notice of appeal, and the trial court certified Ruan’s right to appeal, in each appellate

cause number.

        While these appeals were pending, the State notified this Court that Ruan has

pleaded guilty in all three cases and was sentenced to twelve years’ confinement in each

case.

                                                Discussion

        A defendant may file a pretrial writ of habeas corpus seeking bail reduction or

release on personal recognizance bond. TEX. CODE CRIM. PROC. ANN. arts. 11.24, 17.151.

However, “‘where the premise of a habeas corpus application is destroyed by subsequent

developments the legal issues raised thereunder are rendered moot.’” Bennet v. State, 818

S.W.2d 199, 200 (Tex. App.—Houston [14th Dist.] 1991, no pet.) (quoting Saucedo v. State,

795 S.W.2d 8, 9 (Tex. App.—Houston [14th Dist.] 1990, no pet.)). An appeal from the




sexual assault of a child. Furthermore, the trial court granted the State’s motion to consolidate and try these
cases in one trial.

Ex parte Ruan                                                                                           Page 2
denial of a pretrial writ of habeas corpus seeking bail reduction is rendered moot if the

defendant is tried and convicted. Ex parte Tucker, 3 S.W.3d 576, 576 (Tex. Crim. App.

1999) (“The appellant having been tried during the pendency of this appeal, the question

of his pre-trial bond is moot.”); Martinez v. State, 826 S.W.2d 620, 620 (Tex. Crim. App.

1992) (“Applicant has been convicted of the underlying offense and is no longer subject

to pre-trial confinement. Therefore, applicant’s petition is moot[,] and we will not

address the merits of his petition.” (internal citation omitted)).

       Since Ruan filed his pretrial application for writ of habeas corpus seeking a

reduction in bail, Ruan has pleaded guilty to the charged offenses, the trial court has

rendered judgment convicting Ruan of the charged offenses, and Ruan was sentenced to

twelve years’ confinement in each case.        Because Ruan has been convicted of the

underlying offenses and is no longer subject to pretrial confinement, his appeals from the

denial of his application for a pretrial writ of habeas corpus in appellate cause numbers

10-22-00247-CR, 10-22-00248-CR, and 10-22-00249-CR are moot. See Ex parte Tucker, 3

S.W.3d at 576; see also Martinez, 826 S.W.2d at 620.

       For the foregoing reasons, we dismiss Ruan’s appeals in appellate cause numbers

10-22-00247-CR, 10-22-00248-CR, and 10-22-00249-CR as moot.




                                                  STEVE SMITH
                                                  Justice


Ex parte Ruan                                                                       Page 3
Before Chief Justice Gray,
       Justice Johnson,
       and Justice Smith
Appeals dismissed
Opinion delivered and filed December 28, 2022
Do not publish
[CR25]




Ex parte Ruan                                   Page 4